PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Palestrant et al.
Application No. 16/450,924
Filed:  June 24, 2019
Attorney Docket Number: 
S2033.70000US10
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

On August 20, 2021, a final Office action was mailed setting a shortened statutory period for reply of three months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  On February 18, 2022, a “Notice of Appeal from the Examiner to the Patent Trial and Appeal Board” and fee responsive to the final Office action was filed, along with a request for an extension of time within the third month.  On April 28, 2022, a Notice of Abandonment was mailed stating, 

[a] reply was received [to the final Office action] on 18 February 2022 but does not constitute a proper reply or a bona fide attempt at a proper reply to the non-final rejection…The Notice of Appeal filed 18 February 2022 has a two-month period within to file an Appeal Brief by 18 April 2022 (see MPEP 1205.01). To this date, an Appeal Brief has not been filed and the instant application is considered abandoned.

It is noted that the Technology Center held the subject application abandoned and it is, therefore, appropriate for the Office of Petitions to consider whether the holding of abandonment was properly imposed.  A review of the application file history reveals that the application was improperly held abandoned as the period for filing an Appeal Brief has not yet expired.  Pursuant to 37 CFR 1.136(a)(1), the time period for filing an Appeal Brief after the filing of a Notice of Appeal is extendable five additional months beyond the two months given as the time period for filing an Appeal Brief is not set by statute and does not fall under of the exceptions provided in 37 CFR 1.136(a)(1).  

Applicant is reminded that no time period running against this application is tolled by this decision and that if an Appeal Brief, or other appropriate paper is not filed within the allowed period the application will be held abandoned. See 37 CFR 41.37.

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 3623 for further processing in due course. 
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to Technology Center 3600 at (571) 272-3600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET